771 N.W.2d 749 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Howard Jamal SANDERS, Defendant-Appellant.
Docket No. 137049. COA No. 285902.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the July 9, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to determine whether the defendant should be awarded jail credit and, if the court finds that he is entitled to such credit, to apply the credit to the sentence in this case. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.